Case: 21-184    Document: 8     Page: 1    Filed: 11/23/2021




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

   In re: ADDISA JAHRUSALEM FRANCIS, aka
               Jacqueline Dennis,
                     Petitioner
              ______________________

                        2021-184
                 ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-02081-MMS, Senior
Judge Margaret M. Sweeney.
                 ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                        ORDER
    Addisa Jahrusalem Francis, aka Jacqueline Dennis,
petitions for a writ of mandamus for an “All Writs remedy
to complaint.” ECF No. 2 at 1. We consider whether Ms.
Francis’ petition should be construed as a notice of appeal.
    Ms. Francis’ operative complaint at the United States
Court of Federal Claims appears to raise, among other
things, challenges to her and her husband’s criminal con-
victions and demands for reparations from the United
States. On July 28, 2021, the Court of Federal Claims
granted the government’s motion to dismiss for lack of
Case: 21-184     Document: 8    Page: 2    Filed: 11/23/2021




2                                             IN RE: FRANCIS




jurisdiction and entered judgment. This petition followed
on August 26, 2021.
    In order to appeal a judgment of the United States
Court of Federal Claims, the party seeking appeal must file
notice that sets forth (1) the party taking the appeal, (2)
the judgment, order, or part thereof being appealed, and (3)
the name of the court to which the appeal is taken. Fed. R.
App. P. 3(c). Ms. Francis’ petition meets these require-
ments. In addition, her petition is timely if treated as a
notice of appeal. See Fed. R. App. P. 4(a)(1)(B).
    We conclude that the petition should be construed as a
timely notice of appeal, and thus mandamus relief is not
appropriate. See Mallard v. U.S. Dist. Ct. for the S. Dist.
of Iowa, 490 U.S. 296, 309 (1989) (holding that a party
seeking a writ bears the burden of proving that it has no
other means of attaining the relief, such as by appeal);
Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 383
(1953) (stating “whatever may be done without the writ
may not be done with it”).
      Accordingly,
      IT IS ORDERED THAT:
    The petition is denied because the matter is treated as
a timely notice of appeal consistent with Rule 4(d) of the
Federal Rules of Appellate Procedure. The Clerk of the
Court is directed to process the petition as such a notice.
                                FOR THE COURT

       November 23, 2021        /s/ Peter R. Marksteiner
            Date                Peter R. Marksteiner
                                Clerk of Court
s35